

 S2553 ENR: Know the Lowest Price Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2553IN THE SENATE OF THE UNITED STATESAN ACTTo amend title XVIII of the Social Security Act to prohibit
			 Medicare part D plans from restricting pharmacies from informing
individuals regarding the prices for certain drugs and biologicals.
	
 1.Short titleThis Act may be cited as the Know the Lowest Price Act of 2018.
		2.Prohibition on limiting certain information on drug prices
 (a)In generalSection 1860D–4 of the Social Security Act (42 U.S.C. 1395w–104) is amended by adding at the end the following new subsection:
				
 (m)Prohibition on limiting certain information on drug pricesA PDP sponsor and a Medicare Advantage organization shall ensure that each prescription drug plan or MA–PD plan offered by the sponsor or organization does not restrict a pharmacy that dispenses a prescription drug or biological from informing, nor penalize such pharmacy for informing, an enrollee in such plan of any differential between the negotiated price of, or copayment or coinsurance for, the drug or biological to the enrollee under the plan and a lower price the individual would pay for the drug or biological if the enrollee obtained the drug without using any health insurance coverage..
 (b)Effective dateThe amendment made by subsection (a) shall apply to plan years beginning on or after January 1, 2020.Speaker of the House of RepresentativesVice President of the United States and President of the Senate